Title: To George Washington from Commodore John Hazelwood, 15 October 1777
From: Hazelwood, John
To: Washington, George

 

Sir,
Of[f] Fort Island [Pa.] October 15. 1777

I received your Excellencys just now. The Enimy have now opened three Batteries on us One from the Mouth of Schuylkill, One just before the Hospital and another opposite Fort Mifflin. That opposite the Fort has thrown several shells but has done no damage as yet. I have apply’d to Colonel Green who is willing to grant me some Men, but must return them as soon as any attack is done. The different attacks that has been made on the Enimies Shipping and their Batteries has reduc’d the Amunition very much. The Navy Board sent off Mr Manuel Eyres sometime ago for some but have not yet received it. The Day before Yesterday Mr James Wharton went off from Fort Mifflin to hurry down some more, and Yesterday Mr Albertson was dispatch’d after them to quicken their motions. The Enimies Ships still lay near Billingsport and I believe will not be able to get thro the Chevaux de Frize. We are now sending down two pieces of Artillery by Land to Billingsport to try to anoy their Ships from that place. I am your Excellencys most Obt Hble Servt

John Hazelwood

